Title: From George Washington to Alexander McDougall, 24 August 1782
From: Washington, George
To: McDougall, Alexander


                  
                     Sir
                     Head Quarters 24th Augst 1782
                  
                  I have to acknowlege your two favors of the 23d.
                  Your resolutions respecting the prosecution of Major General Heath are very agreeable to me—your reasons are good, & do honor to your own Heart.
                  I am much obliged by your sentiments on the mode of getting Wood for the Garrison of West point; your observations, founded in knowlege & experience, will prove usefull. My attention has been for some time past turned to this necessary provision; which will begin to be executed immediately on the collecting the Army together; and I hope will be compleated with Dispach, & to good effect.  With much Regard & Esteem I am sir Your most obedt Servt
                  
                     Go: Washington
                     
                  
               